I cannot acquiesce in the disallowance of interest from date of verdict. As I see it, the action is, in essence, for compensation for the taking and damaging of property for public use, in contemplation of Art. I, § 16, of the state constitution. See Conger v. Pierce County, 116 Wash. 27, 198 P. 377, 18 A.L.R. 393. It is the general rule in such cases that interest is chargeable from date of verdict. North Coast R. Co. v.Aumiller, 61 Wash. 271, 112 P. 384. I see no reason for making an exception to the rule in this case.
MAIN, J., concurs with BLAKE, J. *Page 652